Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 1 of 15 Page ID #:234




  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10     WILLIAM YOUNG, a California
        citizen, KELLY YOUNG, a               Case No. 2:20-cv-04048-AB-PVCx
 11     California citizen,
 12                Plaintiffs,                 STIPULATED PROTECTIVE
                                               ORDER
 13           v.
 14     THE ALLSTATE COMPANY, a
        Delaware corporation,
 15
                   Defendant.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                        CASE NO. 2:20-cv-04048-AB-PVC
                                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 2 of 15 Page ID #:235




  1   1.    INTRODUCTION
  2         1.1    PURPOSES AND LIMITATIONS
  3         Discovery in this action is likely to involve production of confidential,
  4   proprietary, or private information for which special protection from public
  5   disclosure and from use for any purpose other than prosecuting this litigation may
  6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  7   enter the following Stipulated Protective Order. The parties acknowledge that this
  8   Order does not confer blanket protections on all disclosures or responses to
  9   discovery and that the protection it affords from public disclosure and use extends
 10   only to the limited information or items that are entitled to confidential treatment
 11   under the applicable legal principles. The parties further acknowledge, as set forth
 12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 14   procedures that must be followed and the standards that will be applied when a party
 15   seeks permission from the court to file material under seal.
 16         1.2    GOOD CAUSE STATEMENT
 17         This action is likely to involve Allstate Insurance Company’s trade secrets,
 18   customer and pricing lists and other valuable research, development, commercial,
 19   financial, technical and/or proprietary information for which special protection from
 20   public disclosure and from use for any purpose other than prosecution of this action
 21   is warranted. Such confidential and proprietary materials and information consist
 22   of, among other things, confidential business or financial information, information
 23   regarding confidential business practices, or other confidential research,
 24   development or commercial information (including information implicating privacy
 25   rights of third parties), information otherwise generally unavailable to the public
 26   (including personal information relating to plaintiffs William Young and Kelly
 27   Young), or which may be privileged or otherwise protected from disclosure under
 28   state or federal statutes, court rules, case decisions or common law. Accordingly, to
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                            1               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 3 of 15 Page ID #:236




 1    expedite the flow of information, to facilitate the prompt resolution of disputes over
 2    confidentiality of discovery materials, to adequately protect information the parties
 3    are entitled to keep confidential, to ensure that the parties are permitted reasonable
 4    necessary uses of such material in preparation for and in the conduct of trial, to
 5    address their handling at the end of the litigation and serve the ends of justice, a
 6    protective order for such information is justified in this matter. It is the intent of the
 7    parties that information will not be designated as confidential for tactical reasons
 8    and that nothing be so designated without a good faith belief that it has been
 9    maintained in a confidential, non-public manner, and there is good cause why it
10    should not be part of the public record of this case.
11

12    2.     DEFINITIONS
13           2.1    Action: this pending lawsuit, case number: 2:20-cv-04048-AB-PVC.
14           2.2    Challenging Party: a Party or Non-Party that challenges the
15    designation of information or items under this Order.
16           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17    how it is generated, stored or maintained) or tangible things that qualify for
18    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19    the Good Cause Statement.
20           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
21    their support staff).
22           2.5    Designating Party: a Party or Non-Party that designates information or
23    items that it produces in disclosures or in responses to discovery as
24    “CONFIDENTIAL.”
25           2.6    Disclosure or Discovery Material: all items or information, regardless
26    of the medium or manner in which it is generated, stored, or maintained (including,
27

28
                                                                 CASE NO. 2:20-cv-04048-AB-PVC
                                             2                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 4 of 15 Page ID #:237




 1    among other things, testimony, transcripts, and tangible things), that are produced or
 2    generated in disclosures or responses to discovery in this matter.
 3          2.7    Expert: a person with specialized knowledge or experience in a matter
 4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 5    an expert witness or as a consultant in this Action.
 6          2.8    House Counsel: attorneys who are employees of a party to this Action.
 7    House Counsel does not include Outside Counsel of Record or any other outside
 8    counsel.
 9          2.9    Non-Party: any natural person, partnership, corporation, association, or
10    other legal entity not named as a Party to this action.
11          2.10 Outside Counsel of Record: attorneys who are not employees of a
12    party to this Action but are retained to represent or advise a party to this Action and
13    have appeared in this Action on behalf of that party or are affiliated with a law firm
14    which has appeared on behalf of that party, and includes support staff.
15          2.11 Party: any party to this Action, including all of its officers, directors,
16    employees, consultants, retained experts, and Outside Counsel of Record (and their
17    support staffs).
18          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19    Discovery Material in this Action.
20          2.13 Professional Vendors: persons or entities that provide litigation
21    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
23    and their employees and subcontractors.
24          2.14 Protected Material: any Disclosure or Discovery Material that is
25    designated as “CONFIDENTIAL.”
26          2.15 Receiving Party: a Party that receives Disclosure or Discovery
27    Material from a Producing Party.
28
                                                                CASE NO. 2:20-cv-04048-AB-PVC
                                            3                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 5 of 15 Page ID #:238




 1    3.    SCOPE
 2          The protections conferred by this Stipulation and Order cover not only
 3    Protected Material (as defined above), but also (1) any information copied or
 4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5    compilations of Protected Material; and (3) any testimony, conversations, or
 6    presentations by Parties or their Counsel that might reveal Protected Material.
 7          Any use of Protected Material at trial will be governed by the orders of the
 8    trial judge. This Order does not govern the use of Protected Material at trial.
 9

10    4.    DURATION
11          Even after final disposition of this litigation, the confidentiality obligations
12    imposed by this Order will remain in effect until a Designating Party agrees
13    otherwise in writing or a court order otherwise directs. Final disposition will be
14    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
15    or without prejudice; and (2) final judgment herein after the completion and
16    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17    including the time limits for filing any motions or applications for extension of time
18    pursuant to applicable law.
19

20    5.    DESIGNATING PROTECTED MATERIAL
21          5.1    Exercise of Restraint and Care in Designating Material for Protection.
22          Each Party or Non-Party that designates information or items for protection
23    under this Order must take care to limit any such designation to specific material
24    that qualifies under the appropriate standards. The Designating Party must
25    designate for protection only those parts of material, documents, items, or oral or
26    written communications that qualify so that other portions of the material,
27

28
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                            4               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 6 of 15 Page ID #:239




 1    documents, items, or communications for which protection is not warranted are not
 2    swept unjustifiably within the ambit of this Order.
 3          Mass, indiscriminate, or routinized designations are prohibited. Designations
 4    that are shown to be clearly unjustified or that have been made for an improper
 5    purpose (e.g., to unnecessarily encumber the case development process or to impose
 6    unnecessary expenses and burdens on other parties) may expose the Designating
 7    Party to sanctions.
 8          If it comes to a Designating Party’s attention that information or items that it
 9    designated for protection do not qualify for protection, that Designating Party must
10    promptly notify all other Parties that it is withdrawing the inapplicable designation.
11          5.2    Manner and Timing of Designations. Except as otherwise provided in
12    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14    under this Order must be clearly so designated before the material is disclosed or
15    produced.
16          Designation in conformity with this Order requires:
17          (a) for information in documentary form (e.g., paper or electronic documents,
18    but excluding transcripts of depositions or other pretrial or trial proceedings), that
19    the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
20    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
21    portion or portions of the material on a page qualifies for protection, the Producing
22    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
23    markings in the margins).
24          A Party or Non-Party that makes original documents available for inspection
25    need not designate them for protection until after the inspecting Party has indicated
26    which documents it would like copied and produced. During the inspection and
27    before the designation, all of the material made available for inspection will be
28
                                                                CASE NO. 2:20-cv-04048-AB-PVC
                                            5                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 7 of 15 Page ID #:240




 1    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2    documents it wants copied and produced, the Producing Party must determine which
 3    documents, or portions thereof, qualify for protection under this Order. Then, before
 4    producing the specified documents, the Producing Party must affix the
 5    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 6    portion or portions of the material on a page qualifies for protection, the Producing
 7    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8    markings in the margins).
 9          (b) for testimony given in depositions that the Designating Party identify the
10    Disclosure or Discovery Material on the record, before the close of the deposition all
11    protected testimony.
12          (c) for information produced in some form other than documentary and for
13    any other tangible items, that the Producing Party affix in a prominent place on the
14    exterior of the container or containers in which the information is stored the legend
15    “CONFIDENTIAL.” If only a portion or portions of the information warrants
16    protection, the Producing Party, to the extent practicable, will identify the protected
17    portion(s).
18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
19    failure to designate qualified information or items does not, standing alone, waive
20    the Designating Party’s right to secure protection under this Order for such material.
21    Upon timely correction of a designation, the Receiving Party must make reasonable
22    efforts to assure that the material is treated in accordance with the provisions of this
23    Order.
24

25

26

27

28
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                            6               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 8 of 15 Page ID #:241




 1    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 3    designation of confidentiality at any time that is consistent with the Court’s
 4    Scheduling Order.
 5              6.2   Meet and Confer. The Challenging Party will initiate the dispute
 6    resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 7    et seq.
 8              6.3   The burden of persuasion in any such challenge proceeding will be on
 9    the Designating Party. Frivolous challenges, and those made for an improper
10    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11    parties) may expose the Challenging Party to sanctions. Unless the Designating
12    Party has waived or withdrawn the confidentiality designation, all parties will
13    continue to afford the material in question the level of protection to which it is
14    entitled under the Producing Party’s designation until the Court rules on the
15    challenge.
16

17    7.        ACCESS TO AND USE OF PROTECTED MATERIAL
18              7.1   Basic Principles. A Receiving Party may use Protected Material that is
19    disclosed or produced by another Party or by a Non-Party in connection with this
20    Action only for prosecuting, defending, or attempting to settle this Action. Such
21    Protected Material may be disclosed only to the categories of persons and under the
22    conditions described in this Order. When the Action has been terminated, a
23    Receiving Party must comply with the provisions of section 13 below (FINAL
24    DISPOSITION).
25              Protected Material must be stored and maintained by a Receiving Party at a
26    location and in a secure manner that ensures that access is limited to the persons
27    authorized under this Order.
28
                                                                CASE NO. 2:20-cv-04048-AB-PVC
                                             7               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 9 of 15 Page ID #:242




 1          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2    otherwise ordered by the court or permitted in writing by the Designating Party, a
 3    Receiving Party may disclose any information or item designated
 4    “CONFIDENTIAL” only to:
 5                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6    well as employees of said Outside Counsel of Record to whom it is reasonably
 7    necessary to disclose the information for this Action;
 8                (b) the officers, directors, and employees (including House Counsel) of
 9    the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                (c) Experts (as defined in this Order) of the Receiving Party to whom
11    disclosure is reasonably necessary for this Action and who have signed the
12    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (d) the Court and its personnel;
14                (e) court reporters and their staff;
15                (f) professional jury or trial consultants, mock jurors, and Professional
16    Vendors to whom disclosure is reasonably necessary for this Action and who have
17    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (g) the author or recipient of a document containing the information or a
19    custodian or other person who otherwise possessed or knew the information;
20                (h) during their depositions, witnesses ,and attorneys for witnesses, in the
21    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
22    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
23    will not be permitted to keep any confidential information unless they sign the
24    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
25    agreed by the Designating Party or ordered by the court. Pages of transcribed
26    deposition testimony or exhibits to depositions that reveal Protected Material may
27

28
                                                                CASE NO. 2:20-cv-04048-AB-PVC
                                              8              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 10 of 15 Page ID #:243




  1   be separately bound by the court reporter and may not be disclosed to anyone except
  2   as permitted under this Stipulated Protective Order; and
  3             (i) any mediator or settlement officer, and their supporting personnel,
  4   mutually agreed upon by any of the parties engaged in settlement discussions.
  5

  6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  7   IN OTHER LITIGATION
  8         If a Party is served with a subpoena or a court order issued in other litigation
  9   that compels disclosure of any information or items designated in this Action as
 10   “CONFIDENTIAL,” that Party must:
 11             (a) promptly notify in writing the Designating Party. Such notification
 12   will include a copy of the subpoena or court order;
 13             (b) promptly notify in writing the party who caused the subpoena or order
 14   to issue in the other litigation that some or all of the material covered by the
 15   subpoena or order is subject to this Protective Order. Such notification will include
 16   a copy of this Stipulated Protective Order; and
 17             (c) cooperate with respect to all reasonable procedures sought to be
 18   pursued by the Designating Party whose Protected Material may be affected.
 19         If the Designating Party timely seeks a protective order, the Party served with
 20   the subpoena or court order will not produce any information designated in this
 21   action as “CONFIDENTIAL” before a determination by the court from which the
 22   subpoena or order issued, unless the Party has obtained the Designating Party’s
 23   permission. The Designating Party will bear the burden and expense of seeking
 24   protection in that court of its confidential material and nothing in these provisions
 25   should be construed as authorizing or encouraging a Receiving Party in this Action
 26   to disobey a lawful directive from another court.
 27

 28
                                                                CASE NO. 2:20-cv-04048-AB-PVC
                                            9                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 11 of 15 Page ID #:244




  1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  2   PRODUCED IN THIS LITIGATION
  3             (a) The terms of this Order are applicable to information produced by a
  4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  5   produced by Non-Parties in connection with this litigation is protected by the
  6   remedies and relief provided by this Order. Nothing in these provisions should be
  7   construed as prohibiting a Non-Party from seeking additional protections.
  8             (b) In the event that a Party is required, by a valid discovery request, to
  9   produce a Non-Party’s confidential information in its possession, and the Party is
 10   subject to an agreement with the Non-Party not to produce the Non-Party’s
 11   confidential information, then the Party will:
 12                (1) promptly notify in writing the Requesting Party and the Non-Party
 13   that some or all of the information requested is subject to a confidentiality
 14   agreement with a Non-Party;
 15                (2) promptly provide the Non-Party with a copy of the Stipulated
 16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 17   specific description of the information requested; and
 18                (3) make the information requested available for inspection by the
 19   Non-Party, if requested.
 20             (c) If the Non-Party fails to seek a protective order from this court within
 21   14 days of receiving the notice and accompanying information, the Receiving Party
 22   may produce the Non-Party’s confidential information responsive to the discovery
 23   request. If the Non-Party timely seeks a protective order, the Receiving Party will
 24   not produce any information in its possession or control that is subject to the
 25   confidentiality agreement with the Non-Party before a determination by the court.
 26   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 27   of seeking protection in this court of its Protected Material.
 28
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                            10              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 12 of 15 Page ID #:245




  1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  3   Protected Material to any person or in any circumstance not authorized under this
  4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  7   persons to whom unauthorized disclosures were made of all the terms of this Order,
  8   and (d) request such person or persons to execute the “Acknowledgment and
  9   Agreement to Be Bound” that is attached hereto as Exhibit A.
 10

 11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 12   PROTECTED MATERIAL
 13         When a Producing Party gives notice to Receiving Parties that certain
 14   inadvertently produced material is subject to a claim of privilege or other protection,
 15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 17   procedure may be established in an e-discovery order that provides for production
 18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 19   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 20   communication or information covered by the attorney-client privilege or work
 21   product protection, the parties may incorporate their agreement in the stipulated
 22   protective order submitted to the court.
 23

 24   12.   MISCELLANEOUS
 25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 26   person to seek its modification by the Court in the future.
 27

 28
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                           11               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 13 of 15 Page ID #:246




  1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  2   Protective Order no Party waives any right it otherwise would have to object to
  3   disclosing or producing any information or item on any ground not addressed in this
  4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  5   ground to use in evidence of any of the material covered by this Protective Order.
  6         12.3 Filing Protected Material. A Party that seeks to file under seal any
  7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  8   only be filed under seal pursuant to a court order authorizing the sealing of the
  9   specific Protected Material at issue. If a Party's request to file Protected Material
 10   under seal is denied by the court, then the Receiving Party may file the information
 11   in the public record unless otherwise instructed by the court.
 12

 13   13.   FINAL DISPOSITION
 14         After the final disposition of this Action, as defined in paragraph 4, within 60
 15   days of a written request by the Designating Party, each Receiving Party must return
 16   all Protected Material to the Producing Party or destroy such material. As used in
 17   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 18   summaries, and any other format reproducing or capturing any of the Protected
 19   Material. Whether the Protected Material is returned or destroyed, the Receiving
 20   Party must submit a written certification to the Producing Party (and, if not the same
 21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 22   (by category, where appropriate) all the Protected Material that was returned or
 23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 24   abstracts, compilations, summaries or any other format reproducing or capturing any
 25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 28
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                            12              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 14 of 15 Page ID #:247




  1   reports, attorney work product, and consultant and expert work product, even if such
  2   materials contain Protected Material. Any such archival copies that contain or
  3   constitute Protected Material remain subject to this Protective Order as set forth in
  4   Section 4 (DURATION).
  5

  6   14.   Any willful violation of this Order may be punished by civil or criminal
  7   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  8   authorities, or other appropriate action at the discretion of the Court.
  9

 10   GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’ STIPULATION, IT
 11   IS SO ORDERED.
 12

 13

 14   DATED: April 9, 2021                        __________________________________
                                                    ___________________
                                                  HON.
                                                     N PEDRO V.  V CASTILLO
                                                                   CASTI
 15                                               United States Magistrate Judge
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                CASE NO. 2:20-cv-04048-AB-PVC
                                            13               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04048-AB-PVC Document 34 Filed 04/09/21 Page 15 of 15 Page ID #:248




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4         I, _____________________________ [full name], of _________________
  5   [full address], declare under penalty of perjury that I have read in its entirety and
  6   understand the Stipulated Protective Order that was issued by the United States
  7   District Court for the Central District of California on [date] in the case of William
  8   Young et al. v. The Allstate Company, 2:20-cv-04048-AB-PVC. I agree to comply
  9   with and to be bound by all the terms of this Stipulated Protective Order and I
 10   understand and acknowledge that failure to so comply could expose me to sanctions
 11   and punishment in the nature of contempt. I solemnly promise that I will not
 12   disclose in any manner any information or item that is subject to this Stipulated
 13   Protective Order to any person or entity except in strict compliance with the
 14   provisions of this Order.
 15         I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Stipulated Protective Order, even if such enforcement proceedings occur after
 18   termination of this action. I hereby appoint __________________________ [full
 19   name] of _______________________________________ [full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date: ______________________________________
 24   City and State where signed: _________________________________
 25   Printed name: _______________________________
 26   Signature: __________________________________
 27

 28
                                                               CASE NO. 2:20-cv-04048-AB-PVC
                                           14               STIPULATED PROTECTIVE ORDER
